Citation Nr: 0826087	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  98-16 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for atypical squamous 
metaplasia (nasal sinus disease), to include as due to Agent 
Orange exposure and as due to the use of tobacco.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969, with confirmed service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1998 and September 1998 RO rating 
decisions.  The May 1998 RO decision denied service 
connection for nasal sinus disease, to include as due to 
Agent Orange exposure.  The September 1998 RO decision denied 
service connection for atypical squamous metaplasia, to 
include as due to the use of tobacco.  

In March 2000, the Board remanded this appeal to schedule the 
veteran for a Travel Board hearing at the RO.  In October 
2000, the veteran testified at a Travel Board hearing at the 
RO.  In January 2001, the Board remanded this appeal for 
further development.  

In an October 2004 decision, the Board denied entitlement to 
service connection for atypical squamous metaplasia (nasal 
sinus disease), to include as due to Agent Orange exposure 
and as due to the use of tobacco.  The veteran then appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a March 2007 decision, the Court 
vacated and remanded the Board's October 2004 decision.  An 
April 2007 Court order entered that judgment.  

In October 2007, the Board requested a Veterans Health 
Administration (VHA) opinion and the VHA opinion was obtained 
in November 2007.  In April 2007, the veteran was provided 
with a copy of the VHA opinion.  No additional evidence was 
submitted in response by the veteran.  


FINDINGS OF FACT

1.  The veteran has confirmed service in the Republic of 
Vietnam from March 1968 to February 1969.  

2.  Atypical squamous metaplasia was not manifested in 
service or within a year of service, and is not due to Agent 
Orange exposure or smoking.  


CONCLUSIONS OF LAW

1.  The veteran is presumed to have been exposed to Agent 
Orange.  38 U.S.C.A. § 1116(f) (West 2002).  

2.  Atypical squamous metaplasia, to include as due to Agent 
Orange exposure and tobacco dependence, was not incurred in 
or aggravated during active service; nor may the disorder be 
presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in May 1998, a rating 
decision in September 1998, a statement of the case in 
December 1998, a supplemental statement of the case in April 
2003, and correspondence in December 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.  The case was last readjudicated in an April 2003 
supplemental statement of the case.  

The Board notes that subsequent to the April 2003 
supplemental statement of the case, additional medical 
evidence (VA treatment records) has been associated with the 
record.  The additional medical evidence, however, is 
essentially duplicative of evidence already of record in that 
it shows further treatment for disorders, including various 
nasal problems, and is not pertinent as to the basis for the 
denial of the veteran's claim.  Therefore, a remand for an 
additional supplemental statement of the case as to such 
medical evidence, with which the veteran and his 
representative are already quite familiar, would service no 
useful purpose.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination and a VHA opinion.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents (e.g., Agent Orange) 
listed in 38 C.F.R. § 3.309(e) will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during such period of service.  38 C.F.R. § 3.307(a).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(e.g., Agent Orange), a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
between January 1962 and May 1975, shall be presumed to have 
been exposed during such service to a herbicide agent, absent 
affirmative evidence to the contrary demonstrating that the 
veteran was not exposed to any such agent during service.  38 
U.S.C.A. § 1116(f) (West 2002).  The last date on which such 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  Service in 
the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313.

If a veteran was exposed to an herbicide agent (e.g., Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; type II diabetes; Hodgkin's disease; Multiple 
myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442- 41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).  

For purposes of establishing service connection for a 
disability resulting from nicotine dependence, the Board 
notes that the Veterans Benefits Act of 1998, enacted as 
Subtitle B of Public Law No. 105-178, § 8202, 112 Stat. 492, 
amended 38 U.S.C.A. § 1110 and § 1131 to prohibit the payment 
of VA compensation for disabilities attributable to a 
veteran's use of tobacco products in service.  That 
legislation was approved on June 9, 1998 and was made 
effective for all claims filed thereafter.  The newly created 
provision, 38 U.S.C.A. § 1103, therefore, does not affect 
veterans who filed claims on or before June 9, 1998.  In the 
present case, the veteran's claim for service connection for 
nasal disease, secondary to in-service smoking and service- 
acquired nicotine dependence, was filed in March 1998.  
Therefore, 38 U.S.C.A. § 1103 does not apply and the 
veteran's tobacco-related claim is governed by the law in 
effect when the claim was filed.  

In this regard, the VA General Counsel issued a precedent 
opinion in January 1993 that clarified when benefits may be 
awarded based upon tobacco use in service.  See VAOPGCPREC 2- 
93 (Jan. 13, 1993).  The General Counsel concluded that, if 
it is determined that a veteran incurred a disease or injury 
as a result of tobacco use in the line of duty in the active 
military, naval, or air service, service connection may be 
established for disability or death resulting from that 
disease or injury, even if the disease or injury does not 
become manifest until after discharge from service.  As to 
the question of whether nicotine dependence, per se, may be 
considered a disease or injury for VA disability compensation 
purposes, the General Counsel deferred to the Board's 
evaluation of the matter.  The General Counsel held that such 
a determination "is essentially an adjudicative matter to be 
resolved by adjudicative personnel based on accepted medical 
principles relating to that condition." Id.

The VA General Counsel revisited issues pertaining to tobacco 
use and nicotine dependence in May 1997. See VAOPGCPREC 19- 
97 (May 13, 1997).  Referring to a memorandum issued by the 
VA Under Secretary for Health earlier that same month (to the 
effect that nicotine dependence may be considered a "disease" 
for VA compensation purposes) the VA General Counsel 
indicated that, assuming VA adjudicators adopted the Under 
Secretary's conclusion that nicotine dependence may properly 
be considered a disease, then two questions would remain to 
be answered by adjudicators evaluating a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence under 38 C.F.R. § 3.310(a) governing secondary 
conditions: whether the veteran acquired a dependence on 
nicotine during service; and whether nicotine dependence 
which arose during service may be considered the proximate 
cause of disability or death occurring after service.  The 
General Counsel indicated that whether a veteran was 
dependent on nicotine is a medical issue, and stated that, in 
making determinations on proximate cause, adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  It 
was noted that such supervening causes could include 
sustained full remission of the service-related nicotine 
dependence and subsequent resumption of the use of tobacco 
products, creating a de novo dependence, or exposure to 
environmental or occupational agents.  See also Davis v. 
West, 13 Vet. App. 178 (1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.  

Service personnel records confirm that the veteran served in 
the Republic of Vietnam from March 1968 to February 1969.  He 
contends that during this period of service, he was exposed 
to herbicides, specifically Agent Orange, and became 
dependent on nicotine.  He further contends that his current 
nasal sinus disease is secondary to these circumstances.

The veteran's service medical records are negative for any 
clinical findings referable to the sinuses or atypical 
squamous metaplasia.  

Post service treatment records dated from January 1991 to 
March 2003 have been associated with the claims folder.  
Records pertinent to the issue on appeal are discussed below.

In November 1997, the veteran underwent surgery to have three 
nasal polyps explored.  The pre-operative diagnoses were 
bilateral intranasal polyps, bilateral ethmoid polyps, and 
bilateral occlusion of osteomeatal complex.  An excision of 
the bilateral intranasal polyps was performed.  Additionally, 
an ethmoidectomy and antrostomy were performed.  The post-
operative diagnoses remained the same.  The subsequent 
surgical pathology report stated that the ethmoid polyps were 
allergic type, with foci of marked atypical squamous 
metaplasia.  

In January 1998, the veteran underwent a second surgery for a 
revision of the ethmoid with biopsies, after his two surgeons 
decided that further biopsy was necessary to ensure there was 
no underlying carcinoma or further atypical changes leading 
to carcinoma.  The surgeon noted that after the first 
surgery, and before the second, the veteran had reported 
exposure to Agent Orange during his service in the Vietnam 
War.  The tissue samples were evaluated as normal.  No 
abnormal findings were noted upon inspection of the middle 
meatus and ethmoid.  Later the same month, the surgeon 
indicated that the pathology reports from the second surgery 
showed no metaplastic or abnormal epithelial changes.  The 
veteran continued regular follow-up visits through June 2001.  

In correspondence dated in January 2000, the veteran's 
surgeon indicated that the veteran had been going to him on a 
routine basis for fiber optic examination of his sinuses 
"because of his ethmoid polyps that showed atypia which we 
related to Agent Orange Exposure in Vietnam."  He further 
indicated that the veteran's exams since had been normal.  

The veteran first sought treatment for nasal polyps through 
the VA Medical Center in June 2002.  He stated that he came 
to the VA for all care, and that he needed a prescription for 
prednisone to treat "recurrent polyps."  He also reported 
having quit smoking seven years prior.  His evaluation 
indicated that he had no complaints or trauma to report.  The 
assessment referable to the nasal polyps was to follow-up 
with his private medical doctor.  

In March 2003, the veteran underwent VA examination per the 
request of the Board.  The veteran gave a history of his 
treatment for nasal polyps, including the two prior 
surgeries.  He also reported having smoked one pack a day 
since he was 21 years old and that he stopped smoking roughly 
two years prior to the examination.  He represented that he 
continued to have intermittent problems with nasal 
obstruction and changes in alteration of sense of smell, 
depending upon the degree of nasal obstruction.  He stated 
that he had most recently completed a course of systemic 
steroid medication along with topical inhalers for a 
recurrence of nasal polyps.  

Upon fiber optic endoscopic examination of the nose, the 
veteran's mucus membranes were decongested.  The right nasal 
cavity showed changes consistent with previous nasal 
polypectomy and ethmoid sinus surgery.  There was no evidence 
of polyp disease in the right side of the nose.  On the left 
side, there was again evidence of previous nasal ethmoid 
surgery.  There was one small, non-obstructing polyp in the 
middle meatus.  The examiner noted a diagnosis of bilateral 
intranasal and ethmoid polypoid sinus disease.   

The examiner reviewed both the claims folder and the remand 
order of the Board.  He stated that after having reviewed the 
statement of the case, which described the law for 
presumptive service connection based on exposure to 
herbicide, the veteran's nasal disease was not listed.  He 
further opined that nasal polyps and those that showed 
atypical squamous metaplasia did not fall within the realm of 
an obvious malignancy of the respiratory tract, which did 
appear on the list of presumptive diseases.  It was his 
opinion that the veteran's nasal and sinus polyp disease was 
not related to his service exposure to Agent Orange.  

Regarding the issue of whether the veteran's condition was 
related to smoking, it was his opinion that smoking was not 
the sole reason for nasal and sinus polyp disease.  The usual 
etiologic factors for polyp formation were recurring sinus 
infections and/or respiratory tract allergies.  Based on 
that, he opined that smoking could not be considered to be a 
single major factor in the development of nasal polyps.  

Regarding the issue of whether the veteran's nicotine 
dependence contributed to his nasal and sinus polyp disease, 
the examiner opined that a person smoking one pack a day for 
34 years would be considered to be nicotine dependent, but 
would not be considered to be a heavy smoker.  He added in 
his addendum to the examination that the veteran's smoking is 
not considered to be a cause for the veteran's nasal and 
sinus polyp disease.  

In addition to the medical evidence of record, the veteran 
testified at an October 2000 Board hearing.  The veteran 
indicated that he had no other toxic exposure apart from 
being exposed to Agent Orange during his service in Vietnam.  
He also stated his examining physician for the nasal problem 
implied a link to herbicides and then suggested he file a 
claim with the VA.  The veteran further testified that he 
began smoking tobacco when he arrived in Vietnam.  He noted 
that he received them free and that the cigarettes were good 
for burning leeches off his skin while walking through deep 
waters.  He reported that he never tried to quit smoking 
while in service, but has attempted a few times since 
separation.  

The Court's March 2007 decision (noted above) found that the 
March 2003 VA examination was inadequate because the examiner 
discussed presumptive service connection, but did not discuss 
whether it was as likely as not that exposure to herbicide 
agents (Agent Orange), or smoking, directly caused the 
veteran's condition.  The Court vacated and remanded the 
Board's October 2004 decision (noted above) because the Board 
relied on an inadequate medical examination.  

Following the Court's March 2007 decision, a VHA opinion from 
a physician at the Head and Neck Surgery Clinic, VA San Diego 
Healthcare System, was obtained.  The physician noted that 
the veteran's claims file was extensively reviewed.  The 
physician reported that the veteran was seeking service 
connection for atypical squamous metaplasia, nasal sinus 
disease, as a result of his exposure to herbicides (Agent 
Orange) during his service in Vietnam from March 1968 to 
February 1969.  It was noted that the veteran separated from 
the Army in 1969 and that a thorough review of his medical 
records during service did not demonstrate any evidence of 
clinical findings of sinus disease or of atypical squamous 
metaplasia.  The physician indicated that subsequent to the 
veteran's release from service, his post-service treatment 
records demonstrated that in November 1997, he underwent 
surgical removal of three nasal polyps, with excision of the 
polyps as well as ethmoidectomy and antrostomy, with 
demonstration on the pathology report of an allergic-type 
polyp with some marks of atypical metaplasia within foci of 
the biopsy specimens.  The physician stated that due to 
concern for possible underlying carcinoma, or other 
neoplastic process, the veteran underwent a second surgery in 
January 1998 and underwent a re-excision of his bilateral 
intranasal polyps and bilateral revision, intranasal 
ethmoidectomy and bilateral middle and medial antrostomy, 
with frozen section evaluation of the biopsy specimens by a 
pathologist.  It was noted that the ultimate final pathologic 
diagnosis was of normal appearing tissue with no evidence of 
frank neoplasia.  The physician stated that, subsequently, 
the veteran's treating surgeon indicated that the veteran had 
required a fiberoptic examination of the sinuses "because of 
his ethmoid polyps that atypia, which [would] be related to 
Agent Orange exposure in Vietnam."  

The physician reported that the veteran subsequently gave a 
history in March 2003 of treatment for his nasal polyps 
including the two prior surgeries and also disclosed a one-
pack-per-day smoking habit since the age of twenty-one.  It 
was noted that the veteran reported that he stopped smoking 
in approximately 2001 after smoking for approximately thirty-
four years.  The physician related that the veteran also 
endorsed that he continued to have intermittent problems with 
nasal obstruction and changes in his ability to smell odors 
depending on the degree of his nasal obstruction.  The 
physician stated that, at that time, the VA examiner felt 
that the polyps and nasal disease were not related to the 
veteran's exposure to herbicides (Agent Orange).  

The physician noted that due to the conflict between those 
two medical opinions, the veteran's chart was referred to him 
for re-evaluation and for an opinion.  The physician 
indicated that a review of the veteran's chart demonstrated a 
past medical history of Lyme disease, post-traumatic stress 
disorder (PTSD), and possible arrhythmia, with no other 
evidence of sinus disease prior to or during his military 
service.  It was reported that the veteran's social history 
was notable for approximately thirty-four pack-years of 
smoking with no intravenous or drug use or alcohol abuse.  
The physician commented that based on the information gleaned 
from the medical record, an extensive review of the 
literature was performed including searches on the National 
Library of Medicine, FubMed, and the Cochran data base.  The 
physician indicated that all those sources were reliable and 
widely used storehouses of information regarding the etiology 
and pathogenesis of peer reviewed medical research.  It was 
noted that the search terms of Agent Orange, nasal polyposis, 
tobacco or nicotine exposure, and atypical squamous 
metaplasia, were used in all possible combinations on each of 
those search engines.  

The physician reported that the search results were reviewed 
and evaluated based on the species in which medical research 
was performed within and weighted heavily towards 
descriptions of studies in human patients.  The physician 
remarked that the literature search demonstrated that there 
was no firm evidence that Agent Orange directly caused 
cancer, and that even those researchers who utilized the 
agent as a growth promoting substance endorsed that it was 
only active as a mitogen to increase cell division and not as 
a true carcinogen in that it was not a mutagen or initiator 
of cancer, but only promoted cell division.  The physician 
indicated that such was noted in the journal Experimental 
Toxicology and Pathology, issue 51, page 555, in 1999.  It 
was noted that, furthermore, multiple references in all three 
databases did demonstrate that tobacco smoke was a complete 
carcinogen, containing both an initiator and a pronator of 
neoplasia.  The physician stated, however, that tobacco smoke 
inhalation with chronic sinusitis and nasal polyposis was 
possibly associated with an inflammatory disease of the upper 
airways, which might result in chronic sinusitis and nasal 
polyposis.  The physician indicated, however, that cigarette 
smoke was unlikely to be the only provoking factor, and that 
multiple etiologies were likely to be responsible.  The 
physician remarked that, furthermore, there was a significant 
delay between the veteran's original exposure to the Agent 
Orange and his presentation with his polypoid disease, which 
was also true of his nasal polyposis.  It was noted that 
there were many descriptions of atypical squamous metaplasia 
and nasal polyposis in patients that were both non-smokers 
and had no exposure to Agent Orange.  

The physician commented that it was therefore his opinion 
that "it [was] as likely as not that the veteran's confirmed 
exposure to herbicides in the service or tobacco smoking 
[were] not the cause of his subsequent development of nasal 
polyps and atypical squamous metaplasia."  

To reiterate, service connection may be granted either 
directly or presumptively.  For direct service connection, 
there must be evidence of a medical nexus between an in- 
service injury and a current disability.  For presumptive 
service connection due to Agent Orange exposure, the current 
disability must be listed in 38 C.F.R. § 3.309(e) as outlined 
above.  

With respect to the issue of direct service connection for a 
nasal disorder based on Agent Orange exposure, the Board 
observes the veteran's service medical records do not show 
any complaint or diagnosis of atypical squamous metaplasia or 
other nasal problem.  The first instance of treatment for the 
disorder was in November 1997, nearly 30 years after his 
separation from service.  Records documenting the veteran's 
treatment from then to June 2002 contain one reference to the 
veteran's exposure to Agent Orange in Vietnam.  Specifically, 
a one sentence letter dated in January 2000 that stated that 
the veteran had received regular examinations of his sinuses 
because of polyps that were previously related to Agent 
Orange exposure.  This opinion did not cite a basis for the 
opinion that the two were related, nor did any of the actual 
clinical treatment reports from this surgeon discuss Agent 
Orange as a possible causative factor.  

During the March 2003 VA examination, the claims folder was 
reviewed and the veteran examined in conjunction with his 
claim.  The VA examiner opined on the basis of VA regulations 
that there was no evidence to suggest a link between the 
veteran's exposure to Agent Orange and his current nasal and 
sinus polyp disease.  

As explained above, it is the Board's duty to determine the 
credibility and probative value of all the evidence.  See 
Madden v. Gober, at 1481.  Because the private surgeon merely 
stated that he had related the veteran's atypical squamous 
metaplasia to exposure to Agent Orange, without any reference 
to how or why he formed the opinion, the Board assesses 
little probative weight to the statement.  

The VA examiner, on the other hand, relied on applicable VA 
regulations and a full review of the claims folder, to 
include the veteran's private medical records, when forming 
his opinion.  As such, more weight is afforded the VA opinion 
than the private surgeon opinion.  The Board observes, 
however, that the Court's March 2007 decision specifically 
found that the March 2003 VA examination was inadequate 
because the examiner discussed presumptive service 
connection, but did not discuss whether it was as likely as 
not that exposure to herbicide agents (Agent Orange), or 
smoking, directly caused the veteran's condition.  The Board 
notes that the November 2007 VHA opinion found that "it 
[was] as likely as not that the veteran's confirmed exposure 
to herbicides in the service or tobacco smoking [were] not 
the cause of his subsequent development of nasal polyps and 
atypical squamous metaplasia."  The physician reviewed the 
veteran's claims file, performed extensive research, and 
provided a complete rationale for his opinion.  The physician 
also addressed the issue of direct service connection as 
indicated by the Court's March 2007 decision.  Consequently, 
the Board finds that the November 2007 VHA opinion is the 
most probative in this matter.  See Wensch v. Principi, 15 
Vet.App. 362 (2001).  

Based on the medical and other evidence of record, the Board 
finds that the veteran's claim for direct service connection 
for nasal disease due to exposure to herbicides is not 
warranted, as there is insufficient medical evidence of a 
nexus between the veteran's in-service exposure to Agent 
Orange and his current nasal disease.  

With respect to the issue of direct service connection for a 
nasal disorder based on nicotine dependence, the Board 
observes that the March 2003 VA examination revealed that the 
veteran is considered to be nicotine dependent, dating back 
to his time in service.  His hearing testimony confirmed that 
he began smoking in service.  Additionally, the November 2007 
VHA opinion noted that the veteran had smoked for thirty-four 
years before quitting in 2001.   Based on the law prior to 
June 1998, the issue therefore becomes whether the veteran's 
nicotine dependence may be considered the proximate cause of 
his nasal polyp disease.  The only medical opinions of record 
on this issue are the March 2003 VA examiner's opinion, which 
expressly denied a causal link between the veteran's nasal 
polyps and his long history of smoking, and the November 2007 
VHA opinion which found that tobacco smoking was not the 
cause of his subsequent development of nasal polyps and 
atypical squamous metaplasia.  Because the evidence does not 
establish that the veteran's in-service nicotine dependence 
is the proximate cause of his nasal polyps, secondary service 
connection for nasal polyps due to nicotine dependence is not 
warranted.  

Finally, with respect to the issue of presumptive service 
connection, the Board notes that by virtue of his in-country 
service in Vietnam from March 1968 to February 1969, the 
veteran is presumed to have been exposed to Agent Orange.  
The veteran does not, however, have a disability that is 
shown to be associated with herbicide exposure.  By 
regulation, there is no positive association between exposure 
to herbicides and any other condition for which the Secretary 
of Veterans Affairs has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
67 Fed. Reg. 42600-42608 (2002).  In this regard, the Board 
observes that nasal polyp disease, or atypical squamous 
metaplasia, is not listed among the disorders for which a 
presumption based on herbicide exposure is warranted under 38 
C.F.R. § 3.309(e).  Therefore, presumptive service connection 
based on the veteran's service in Vietnam has not been 
established.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for nasal polyp disease is not warranted.  
Although the Board does not doubt the veteran's sincere 
belief that his current disorder is related to service, the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis.  Absent 
a professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

Entitlement to service connection for atypical squamous 
metaplasia (nasal sinus disease) is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


